NOONAN, District Judge.
The principal question before the court on this motion is whether the conversion of the amounts of the damage items expressed in British Sterling should be based upon the rate of exchange of $4.025, which prevailed at the time of the collision, or whether these particular items should be converted at the present rate of exchange of $2.80 because of the devaluation of the British currency.
Libelant contends for the rate current at the time the loss occurred, or $4.025, while the claimant contends that the value of the British pound at the time of the entering of the final decree, presently $2.80, controls.
It is my opinion that the 'rate of exchange at the time of the entering of the final decree governs. Accordingly, it is *867my determination that the libelant’s damages should be determined at the present rate of exchange for the conversion of British pounds. A decree should be entered accordingly in favor of libelant.